[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                            FILED
                          ________________________ U.S. COURT  OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                     FEBRUARY 19, 2010
                                No. 09-12472
                            Non-Argument Calendar         JOHN LEY
                                                           CLERK
                          ________________________

                     D. C. Docket No. 07-00394-CV-CAR-5

MARILYN ROBINSON,

                                                               Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (February 19, 2010)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Marilyn Robinson appeals the district court’s order affirming the Social
Security Administration’s (“SSA”) denial of her application for disability

insurance benefits and supplemental security income, 42 U.S.C. § 405(g). The

Administrative Law Judge (“ALJ”) found that Robinson had several severe

impairments–fibromyalgia, degenerative disc disease, obstructive lung disease and

asthma, osteoarthritis and chondromalacia of the knees, and obesity– that

prevented her from performing her past relevant work, but denied her disability

benefits because she retained the residual functional capacity to perform light

work. Robinson then presented new evidence to the Appeals Council, which

upheld the ALJ’s decision. On appeal, Robinson argues that: (1) the ALJ erred by

not making explicit findings regarding her chronic fatigue syndrome (“CFS”); (2)

the Appeals Council erred by not making explicit findings regarding the new

evidence–i.e. an affidavit from her treating physician that indicated that Robinson

had a walking limitation; (3) the ALJ’s credibility determination was not

supported by the substantial evidence; and (4) the ALJ and the Appeals Council

erred by failing to recontact treating and consultative doctors and by failing to

order a consultative exam to determine Robinson’s residual functional capacity.



                      I. CHRONIC FATIGUE SYNDROME

      Robinson first argues that the ALJ erred by failing to account for her CFS in

                                          2
its report. We review de novo the legal principles that underlie the

Commissioner’s decision in Social Security cases. Moore v. Barnhart, 405 F.3d

1208, 1211 (11th Cir. 2005). However, the Commissioner’s final decision

regarding disability is reviewed under the substantial evidence test, which requires

that the administrative decision be based on “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. “This

limited review precludes deciding the facts anew, making credibility

determinations, or re-weighing the evidence.” Id. (citing Bloodsworth v. Heckler,

703 F.2d 1233, 1239 (11th Cir. 1983)).

       The Social Security Act “contemplates that disability hearings will be

individualized determinations based on evidence adduced at a hearing.” Heckler

v. Campbell, 461 U.S. 458, 467, 103 S. Ct. 1952, 1957, 76 L.Ed.2d 66, 74 (1983);

see also Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). A claimant is

entitled to a hearing that is both full and fair. Miles, 84 F.3d at 1400. At such a

hearing, the burden is primarily on the claimant to prove that she is disabled and

therefore entitled to receive Social Security benefits. See Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001); 20 C.F.R. §§ 404.1512(a) (disability),

416.202-03 (SSI). The ALJ must determine, among other things, if the claimant’s

impairment is severe and whether, in light of the claimant’s function residual

                                          3
capacity, age, education, and work experience, the claimant can perform work in

the national economy. See Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir.

2004).

      “An impairment or combination of impairments is not severe if it does not

significantly limit [the claimant’s] physical or mental ability to do basic work

activities.” 20 C.F.R. § 404.1521(a). A severe impairment, on the other hand,

causes more than “a minimal limitation on a claimant’s ability to function.”

Doughty, 245 F.3d at 1278. “[T]he ‘severity’ of a medically ascertained disability

must be measured in terms of its effect upon ability to work, and not simply in

terms of deviation from purely medical standards of bodily perfection or

normality.” McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986). The mere

existence of an impairment does not reveal the extent to which it limits a

claimant’s ability to work, nor does it “undermine the ALJ’s determination”

regarding her ability to work. Moore, 405 F.3d at 1213 n.6.

      The ALJ not only has the duty to develop a full and fair record, it must also

carefully weigh the evidence, giving individualized consideration to each claim

that comes before it. See Miles, 84 F.3d at 1401. “[T]here is no rigid requirement

that the ALJ specifically refer to every piece of evidence in [its] decision, so long

as the ALJ’s decision” enables us “to conclude that [the ALJ] considered [the

                                          4
claimant’s] medical condition as a whole.” Dyer v. Barnhart, 395 F.3d 1206, 1211

(11th Cir. 2005) (quotation omitted). Moreover, although the ALJ has a duty to

develop a full and fair record, there must be a showing of prejudice before we will

remand for further development of the record. Brown, 44 F.3d at 935.

      Here, Robinson, who was represented at the hearing before the ALJ, did not

allege that she was disabled due to CFS either when she filed her claim or at her

May 2006 hearing. Consequently, the ALJ had no duty to consider Robinson’s

CFS diagnosis. Pena v. Chater, 76 F.3d 906, 909 (8th Cir. 1996) (holding that a

claimant’s failure to list an impairment, either in her application for disability

benefits or through her testimony, disposes of the claim, because the ALJ was

under no “obligation to investigate a claim not presented at the time of the

application for benefits and not offered at the hearing as a basis for disability”).

Nevertheless, although the ALJ did not mention CFS specifically, it did note

Robinson’s chronic fatigue along with Robinson’s other impairments. Upon

reviewing the ALJ’s report, we are convinced that the ALJ considered Robinson’s

medical condition as a whole and that the ALJ’s decision was supported by

substantial evidence. Moreover, the Plaintiff provides no indication that her CFS

created functional limitations beyond those found by the ALJ. Consequently,

Robinson has not shown any prejudice resulting from any failure by the ALJ to

                                           5
make specific findings regarding her CFS diagnosis.



                          II. WALKING LIMITATION

      Robinson next argues that the Appeals Council erred by failing to make any

findings regarding new evidence of her walking limitation, which was referenced

in a disabled person’s license plate affidavit completed by her treating physician.

The Appeals Council must consider new, material, and chronologically relevant

evidence and must remand the case if the ALJ’s “action, findings, or conclusion is

contrary to the weight of the evidence currently of record.” 20 C.F.R.

§ 404.970(b); Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th

Cir. 2007). The Appeals Council must show in its written denial of review that it

has adequately evaluated the new evidence. Epps v. Harris, 624 F.2d 1267, 1273

(5th Cir. 1980). The Appeals Council may deny review if, even in light of the new

evidence, it finds no error in the opinion of the ALJ. Ingram, 496 F.3d at 1262.

When the Appeals Council refuses to consider new evidence submitted to it, that

decision is also subject to judicial review because it amounts to an error of law.

Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      When reviewing the Appeals Council’s denial of review, we must “look at

the pertinent evidence to determine if the evidence is new and material, the kind of

                                          6
evidence the Appeals Council must consider in making its decision whether to

review an ALJ’s decision.” Falge v. Apfel, 150 F.3d 1320, 1324 (11th Cir. 1998).

“New” evidence is evidence that is non-cumulative, and “material” evidence is

evidence that is “relevant and probative so that there is a reasonable possibility

that it would change the administrative result.” Milano v. Bowen, 809 F.2d 763,

766 (11th Cir. 1987) (quotation omitted).

      SSA regulations provide that a medical opinion of a treating source is

entitled to controlling weight if it “is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence” in the record. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

A treating source is defined as the claimant’s own physician or psychologist who

has provided the claimant with medical treatment or evaluation, and who has had

an ongoing relationship with the claimant. 20 C.F.R. § 416.902. A physician or

psychologist is not a treating source if the relationship “is not based on [the

claimant’s] need for treatment or evaluation, but solely on [the claimant’s] need to

obtain a report in support of [the claim] for disability.” Id. Additionally, the

opinion of a treating source may be discounted where the opinion is not supported

by objective medical evidence or is merely conclusory. See Johns v. Bowen, 821

F.2d 551, 555 (11th Cir. 1987).

                                          7
      Here, Robinson did not provide the ALJ with her treating physician’s

affidavit, and the ALJ had no duty to consider evidence that was not before it.

Therefore, the affidavit of Robinson’s treating physician evidence was “new”

when it was presented to the Appeals Council. It was also “material” because

there was a reasonable probability that, if credited, it would change the

administrative result. Thus the Appeals Council properly considered the evidence

in conjunction with the evidence already in the record when it reviewed the ALJ’s

decision. The Appeals Council stated in its decision that it considered the

evidence and found that it did not provide a basis for changing the ALJ’s decision.

Under our precedent, the Appeals Council was free to discount the treating

physician’s opinion concerning Robinson’s walking limitation because that

opinion was inconsistent with the physician’s other assessments and with other

substantial evidence. Therefore, the Appeals Council did not err in upholding the

ALJ’s denial of benefits without making any specific findings concerning the

walking limitation.



                      III. CREDIBILITY DETERMINATION

      On her third point of error, Robinson appeals the ALJ’s determination that

her claims were not entirely credible, arguing that this determination is not

                                          8
supported by substantial evidence. We will not disturb a credibility finding that is

supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir.

1995).

      If proof of disability is based upon subjective evidence and making a

credibility determination is critical to the ALJ’s decision, “the ALJ must either

explicitly discredit such testimony or the implication must be so clear as to amount

to a specific credibility finding.” Foote, 67 F.3d at 1562. Explicit credibility

findings are “necessary and crucial where subjective pain is an issue.” Id. When a

plaintiff attempts to establish disability through her own testimony concerning

pain or other subjective symptoms, she must show “(1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence that confirms the

severity of the alleged pain stemming from that condition; or (b) that the

objectively determined medical condition is so severe that it can reasonably be

expected to cause the alleged pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225

(11th Cir. 2002).

      If the ALJ chooses not to credit the claimant’s testimony, it must discredit

the testimony explicitly and articulate explicit and adequate reasons for doing so.

Dyer, 395 F.3d at 1210. The ALJ cannot discredit testimony as to the intensity or

persistence of pain and fatigue solely based on the lack of objective medical

                                          9
evidence. See 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2); see also Moore, 405

F.3d at 1211-12 (noting that the “hallmark” of fibromyalgia is the lack of objective

evidence, but holding that an ALJ does not err in finding a claimant not credible

based on the inconsistencies between a claimant’s descriptions of her diverse daily

activities and her claims of infirmity); Todd v. Heckler, 736 F.2d 641, 642 (11th

Cir. 1984) (explaining that pain alone may be disabling and that it is improper for

an ALJ to require objective medical evidence to support a claim of disabling pain).

      In reaching a conclusion regarding a claimant’s disability, the ALJ

considers all of the evidence presented, including prior work records, the

claimant’s statement about her symptoms, evidence submitted by a claimant’s

treating or nontreating source, and observations by other persons. 20 C.F.R. §

404.1529(c)(3). Inconsistencies or conflicts between a claimant’s statements and

the other evidence are also considered. Id. § 404.1529(c)(4); see also Dyer, 395

F.3d at 1212. The testimony of other observers may be taken as evidence of a

claimant’s subjective feelings of pain. See Bloodsworth, 703 F.2d at 1240. Even

if the ALJ fails to make an explicit credibility determination as to a friend’s

testimony or statements, however, we will not find error if the credibility

determination was implicit in the rejection of the claimant’s testimony. Tieniber v.

Heckler, 720 F.2d 1251, 1254-55 (11th Cir. 1983).

                                          10
      Although a claimant’s admission that she participates in daily activities for

short durations does not necessarily disqualify the claimant from disability

benefits, Lewis, 125 F.3d at 1441, that does not mean it is improper for the ALJ to

consider a claimant’s daily activities at all, see 20 C.F.R. §§ 404.1529(c)(3)(I),

416.929(c)(3)(I) (specifically listing the claimant’s daily activities as one of the

factors to consider in evaluating the claimant's symptoms). The ALJ, when

evaluating a claimant’s subjective symptoms, can also consider such things as:

(1) the nature, location, onset, duration, frequency, radiation, and intensity of pain

and other symptoms; (2) precipitating and aggravating factors; (3) adverse

side-effects of medications, and (4) treatment or measures taken by the claimant

for relief of symptoms. See 20 C.F.R. § 404.1529(c)(3)(i)-(iv); see also Swindle v.

Sullivan, 914 F.2d 222, 226 (11th Cir. 1990) (holding that an ALJ’s determination

on side effects was proper where the claimant did not complain about side effects

nor did the record disclose any concerns about side effects by the doctors

examining the claimant).

      Substantial evidence supports the ALJ’s finding that Robinson was not

entirely credible. Many of Robinson’s descriptions of her infirmity were

inconsistent with the substantial medical documentation and with her own

descriptions of her daily activities. The ALJ properly supported his credibility

                                          11
determination by noting, among other things, that Robinson complained at the

hearing about medication side-effects, but that she had not complained of these

side effects to her treating physicians; that she exaggerated concerning the severity

of her knee injury; and that her complaints seemed “far out of proportion to the

underlying medical evidence” as described in her medical reports. Additionally,

the evidence relied on by Robinson on appeal does not bolster her credibility, as it

was conclusory and contradicted by substantial evidence. Therefore, we discern

no error in the ALJ’s determination that Robinson’s testimony was not entirely

credible.



                 IV. FAILURE TO RECONTACT PHYSICIANS

      Finally, Robinson argues that both the ALJ and Appeals Council erred by

failing to recontact treating and consultative doctors and by failing to order a

consultative exam to determine Robinson’s residual functional capacity. “[A]

hearing before an ALJ is not an adversarial proceeding” and “the ALJ has a basic

obligation to develop a full and fair record.” Graham v. Apfel, 129 F.3d 1420,

1422 (11th Cir. 1997). Accordingly, the ALJ must probe into all relevant facts,

even where a claimant is represented by counsel. Cowart, 662 F.2d at 735.

      A claimant has a “very heavy” burden to demonstrate both a qualifying

                                          12
disability and an inability to perform past relevant work. Moore, 405 F.3d at

1211; 20 C.F.R. § 404.1520. An assessment of a claimant’s residual functional

capacity is based upon all of the relevant evidence and measures a claimant’s

ability to do work despite her impairments. See Lewis, 125 F.3d at 1440. The

ALJ makes this determination by considering the claimant’s ability to “meet the

physical, mental, sensory, and other requirements of work.” 20 C.F.R. §

416.945(a)(4). The Commissioner has found that a claimant retains the residual

functional capacity to adjust to other work only if she can do so on a “regular and

continuing basis,” which means “8 hours a day, for 5 days a week, or an equivalent

work schedule.” Kelley v. Apfel, 185 F.3d 1211, 1214 (11th Cir. 1999) (quoting

Social Security Ruling 96-8p).

      The ALJ “has a duty to develop the record where appropriate but is not

required to order a consultative examination as long as the record contains

sufficient evidence for the [ALJ] to make an informed decision.” Ingram, 496

F.3d 1253, 1269 (11th Cir. 2007); see also 20 C.F.R. §§ 404.1519a(b),

416.919a(b) (detailing situations requiring a consultative examination for DIB and

SSI claimants). According to Social Security regulations, an ALJ should recontact

a claimant’s treating physician if the evidence in the record is otherwise

inadequate to determine whether the claimant is disabled. 20 C.F.R.

                                         13
§§ 404.1512(e), 416.912(e). Social Security Ruling 96-5p provides:

      if the evidence does not support a treating sources’s opinion on any
      issue reserved to the Commissioner and the adjudicator cannot
      ascertain the basis of the opinion from the case record, the adjudicator
      must make ‘every reasonable effort’ to recontact the source for
      clarification of the reasons for the opinion.

Soc. Sec. Rul. 96-5p.

      “In evaluating the necessity for a remand, we are guided by whether the

record reveals evidentiary gaps which result in unfairness or clear prejudice.”

Brown v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (quotations omitted). The

likelihood of unfair prejudice may arise if there is an evidentiary gap that “the

claimant contends supports her allegations of disability.” Id. at 936 n.9.

      The ALJ did not discount Robinson’s limitations, as it found that she did in

fact have severe impairments that prevented her from performing her past relevant

work. In light of the substantial evidence in the record, including the vocational

expert’s testimony, the ALJ had the necessary information to determine

Robinson’s impairments, her residual functional capacity, and her ability to work.

We note that the task of determining a claimant’s residual functional capacity and

ability to work is within the province of the ALJ, not of doctors. Moreover,

Robinson has not shown that she suffered prejudice as a result of any failure of the

ALJ to perform further factfinding, because there is no evidence ALJ’s decision

                                          14
would have changed in light of any additional information. Consequently, the

ALJ did not err by not requesting an additional consultative examination or by

failing to recontact treating or examining physicians.

      Upon careful consideration, we find no error in the determinations of the

ALJ or Appeals Council. For the foregoing reasons, we affirm.

      AFFIRMED.




                                         15